Citation Nr: 0124033	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right leg (other than a scar), 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision that 
granted the veteran service connection and assigned an 
initial 30 percent rating for post-traumatic stress disorder, 
effective December 9, 1999; but denied a rating in excess of 
10 percent for service-connected residuals of a shell 
fragment wound to the right leg.  The veteran responded with 
a July 2000 notice of disagreement with the February 2000 
rating decision.  A statement of the case was afforded him in 
July 2000.  The veteran filed A VA Form 9 in July 2000.  

The veteran testified at a hearing before an RO hearing 
officer in September 2000, and at a hearing before the 
undersigned Board Member at the RO in July 2001.  The 
transcripts of both hearings are of record.  

The Board has recharacterized the claim for a higher initial 
evaluation for PTSD in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing a claim for an 
increased evaluation from one for a higher initial evaluation 
following a grant of service connection).  Pertinent to the 
claim for a higher evaluation for shell fragment wound 
residuals, the Board notes that, in April 2000, during the 
pendency of the appeal, the RO granted service connection and 
assigned a separate 10 percent evaluation for a scar as a 
residual of the shell fragment wound of the right leg under 
Diagnostic Code 7804 (the maximum evaluation assignable).  
Hence, as indicated on the title page of the decision, the 
veteran's current claim involves a higher evaluation for 
shell fragment wound residuals other than a scar.   

The Board's decision on the claim for a higher initial 
evaluation for PTSD is set forth in the decision, below, and 
the claim for an increased rating for residuals of a shell 
fragment wound to the right leg shall is addressed in the 
remand following the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased initial 
evaluation for service-connected PTSD has been obtained by 
the RO.

2.  Since the December 1999 effective date of the grant of 
service connection, the veteran's PTSD has primarily resulted 
in sleep disturbance (including nightmares), irritability and 
anger, anxiety, severe depression, emotional numbing and 
social isolation, some suicidal thought without action, and 
short-term memory loss.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for assignment of an initial 50 percent 
evaluation for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In December 1999, the veteran filed a claim for, inter alia, 
service connection for post-traumatic stress disorder.

The veteran underwent VA psychiatric examination in 
connection with his claim in January 2000.  At that time, he 
gave a history of service in the Pacific Theater during 
W.W.II, when he was wounded in the right leg.  After service, 
he noticed an increase in his temper, and was fired from one 
job as a result.  However, the veteran was able to find other 
employment, and worked on a full-time basis until his 
retirement in 1989.  He was married in 1968, and has two 
children.  He and his wife are still together, although he 
reports some arguing between them.  He described his marital 
relationship as good.  He and his wife go out about once a 
week to visit people, and he works out on a daily basis at a 
local gym.  He has never received regular treatment for his 
psychiatric problems but was once prescribed an anti-
depressant by his doctor.  No alcohol or drug abuse was 
reported.  His reported symptoms included feelings of 
sadness, loss of enjoyment in activities, poor sleep 
patterns, and a short temper.  He indicated that he had been 
involved in several fistfights because of his temper.  
Objective examination revealed that the veteran was 
adequately dressed and groomed.  He was alert and fully-
oriented, and his speech was normal in pace.  He reported no 
psychotic symptoms at the time of the examination.  He has 
had some suicidal thoughts, but no plans to carry them out.  
The examiner described the veteran as competent to manage his 
personal finances.  The Axis I diagnoses were post-traumatic 
stress disorder, chronic, moderate; and major depressive 
episode, severe, with psychotic features.  The examiner 
indicated that the veteran's symptoms of depression had waxed 
and waned over the year; that since his retirement, symptoms 
of depression had significantly worsened, and that as his 
depression intensifies, the veteran has also had an increase 
in post-traumatic stress disorder symptoms.  The examiner 
assigned an overall Global Assessment of Functioning (GAF) 
score of 50, and described the veteran as "seriously 
impaired" in his social and personal functioning.  

In a February 2000 rating decision, the veteran was awarded 
service connection, with a 30 percent initial rating, for 
post-traumatic stress disorder, effective from December 9, 
1999.  An increased rating for his residuals of a shell 
fragment wound to the right leg was denied.   

In an April 2000 rating decision, the RO continued the 
initial 30 percent evaluation for PTSD.  

The veteran testified in September 2000 before an RO hearing 
officer.  He stated that after he retired from work, he 
attempted to work as a tour guide, but was unable to do so, 
due to poor concentration.  He also reported poor memory, 
poor sleep, and a depressed mood; and that he has few friends 
and does not get along well with his wife.  He reported 
receiving no current medication or treatment for this 
disability.  

In July 2001, the veteran testified before the undersigned 
member of the Board, sitting at the RO.  Regarding his post-
traumatic stress disorder, the veteran stated that he 
continues to experience poor sleep, irritability, and 
strained interpersonal relationships.  He was not currently 
receiving any medical treatment for this disability.  

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim for a higher initial evaluation for the 
veteran's service-connected PTSD in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
it to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the July 2000 Statement of the Case, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim, and, hence, have been 
given notice of the information and evidence necessary to 
substantiate the claim.  The veteran has testified at a 
hearing before a member of the Board in support of this 
claim.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has been afforded a comprehensive VA examination in 
connection with the claim on appeal.  Furthermore, as the 
veteran has not identified any additional relevant evidence 
that has not been requested or obtained, there is no 
indication that there is any outstanding evidence that is 
necessary for adjudication of the issues on appeal.  Hence, 
adjudication of the above-referenced issue, without remand to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court),  noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected, and disagreement with the 
assigned rating for a disability already service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

The veteran's post-traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411, 
which utilizes criteria from a general formula for rating 
psychiatric disorders.  Under this formula, a 30 percent 
rating will be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

The rating schedule provides a 50 percent rating for post-
traumatic stress disorder where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 70 percent rating is provided where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 100 percent rating is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

At the outset, the Board notes that, according to the January 
2000 psychiatric examination report, the veteran has 
currently has Axis I diagnoses of PTSD, which is service-
connected, and major depressive episode, with psychotic 
features, which is not service-connected.  When assessing the 
degree of impairment resulting from a service connected 
disability, the "use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation . . . [is] to be avoided."  
38 C.F.R. § 4.14 (2000).  In this case, however, the Board 
notes that depression is one of the classic symptoms of PTSD.  
Moreover, the January 2000 examiner indicated that an  
increase in the veteran's depressive symptoms has resulted in 
an increase in his PTSD symptoms as well, suggesting an 
interrelationship between PTSD and the veteran's major 
depressive episode.  The examiner also did not distinguish 
specific symptoms attributable to each diagnosis.  On these 
facts, and affording the veteran the benefit of every doubt, 
the Board has attributed all psychiatric symptoms to his 
service-connected PTSD in adjudicating the claim under 
consideration.  

After careful review of the evidence in light of the 
applicable criteria, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence of 
record supports the veteran's claim for an increased initial 
rating for his PTSD.  

The Board finds that the medical and lay evidence of record 
indicates that the veteran meets has some, though not all, of 
the rating criteria for the 50 percent evaluation under 
Diagnostic Code 9411.  Reported psychiatric symptoms include 
sleep disturbance, irritability and anger (which has resulted 
in significant interpersonal conflicts with relatives and 
neighbors), anxiety, severe depression, emotional numbing and 
social isolation, some suicidal thought without action, and 
memory loss (the latter of which he reported during his July 
2001 personal hearing).  Other significant findings reported 
by the VA examiner include feelings of hopelessness and 
worthlessness, severe guilt and self-blame, and a loss of 
energy.  The Board finds that these symptoms and findings are 
representative of flattened effect, impairment in mood and 
motivation, short-term memory loss, and considerable 
difficulty in establishing and maintaining effective social 
relationships.  Furthermore, the VA examiner and assigned a 
GAF Score of 50, which, according to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), is 
indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  Such a score is 
consistent with the examiner's assessment that the veteran is 
"seriously impaired" in his social and personal 
functioning,  

Thus, while the Board acknowledges that symptoms included 
among the criteria for a 50 percent evaluation under 
Diagnostic Code 9411, such as panic attacks, and impaired 
judgment, speech, or thinking, are not shown, under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds 
that, since the December 1999 effective date of the grant of 
service connection, the veteran's PTSD has more nearly 
approximated the criteria for a 50 percent evaluation for 
that disorder.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.7 (2000).

While the veteran meets the criteria for an initial rating of 
50 percent, the criteria for a higher evaluation have not 
been met.  The evidence suggests that, since the effective 
date of the grant of service connection, he has continually 
been alert and fully oriented to his surrounding during the 
pendency of this appeal.  No deficits in his thought 
processes or cognitive functioning have been noted.  His 
speech is of normal rate and pattern.  He has no history of 
homicidal thoughts or actions, and there is no indication of 
unprovoked violence in his social and occupational 
relationships so as to constitute impaired impulse control.   
While, as indicated above, he did report some suicidal 
thoughts, he also stated he had no intention of acting upon 
them.  His dress and grooming have been adequate.  He 
continues to live with his wife.  

Thus, while the veteran's psychiatric symptoms do result in 
significant impairment, the evidence simply does not 
demonstrate that the veteran has such symptoms as obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships, so as to warrant the assignment of a 
70 percent evaluation.  As the criteria for the next higher, 
70 percent, evaluation are not met, it follows that the 
criteria for a 100 percent evaluation likewise is not met.  
Additionally, there is no indication that the schedular 
criteria are inadequate to evaluate this disability.  See 
38 C.F.R. § 3.321 (2000).

Under these circumstances, the Board concludes that an 
initial 50 percent, but no higher, evaluation is warranted 
for the veteran's service-connected psychiatric disability.  
Inasmuch as the 50 percent evaluation reflects the highest 
degree of impairment shown since the date of the grant of 
service connection for PTSD, and the Board has determined 
that such evaluation should be effective since that time, 
there is no basis for staged rating in the present case.


ORDER

An initial 50 percent rating for the veteran's post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



REMAND

In connection with his claim for a higher evaluation for 
shell fragment wound residuals affecting the right leg, the 
veteran underwent VA orthopedic examination in February 2000.  
He reported weakness and pain of the right lower extremity, 
as a result of which he cannot stand for more than 15 minutes 
or walk for more than half a mile.  Objective examination 
revealed a scar along the anterolateral aspect of the right 
leg.  The scar was tender to the touch.  The right leg was 
.5cm smaller in circumference as compared to the left leg.  
Muscle strength of the right leg was 5/5, except the right 
ankle, which was 3+/5.  No loss of joint function was 
reported, although weakness was evident.  

During his September 2000 RO hearing, the veteran reported 
that his right leg has weakened, and he is unable to walk 
moderate distances without pain.  During his July 2001 Board 
hearing, he stated that his right leg injury continues to 
cause him pain and limit his mobility.  He reported that he 
has been to several private foot doctors, without much 
relief.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, discussed above, VA 
must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

In this case, the veteran seeks an increased rating for his 
service-connected residuals of a shell fragment wound to the 
right leg, primarily because he experiences pain and a 
significant loss of mobility associated with such disability.  
Significantly, when a veteran alleges that he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should include an 
assessment of the degree of functional loss, if any, due to 
pain, weakened movement, and excess or premature fatigability 
or incoordination, to include with repeated use and/or during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 205-207 
(1995); see also 38 C.F.R. §§  4.40, 4.45 (2000).  Findings 
in this regard have not been obtained.  

Moreover, although the veteran has testified as to 
experiencing significant pain and weakness of the right foot, 
limiting his mobility, and the disability for which he is 
service-connected involves injury to Muscle Group XI, which 
performs such functions as stabilizing the arch of the foot 
and flexing the toes, findings pertaining to impairment of 
right foot function have not been rendered. 

Thus, although the veteran has been afforded an examination 
in connection with his claim, the current record does not 
contain sufficient findings to evaluate the veteran's 
disability in light of the factors noted above.  Under these 
circumstances, and in view of the duties imposed by the Act, 
the Board finds that the veteran should undergo further 
medical examination to obtain such findings.  The appellant 
is hereby advised that failure to report to the scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
appellant.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, by this remand, the veteran is put on notice of the 
need to inform the RO of, and/or submit, any additional 
medical records in his possession that may be relevant to his 
claim.  However, consistent with its duty to assist the 
veteran in the development pertinent to the claim, the RO 
should also obtain, or assist the veteran in obtaining, 
private medical records pertinent to this issue, to 
specifically include those referred to during his Board 
hearing.

The RO should also undertake appropriate development to 
obtain and associate with the claims file records from any 
other source(s) or facility(ies) identified by the veteran, 
as well as undertake any additional development and/or 
notification action indicated.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include any source(s) or 
facility(ies) identified by the appellant.  
The veteran should also be asked to submit 
the names and addresses of any medical 
care providers who have treated his right 
leg disability.  The RO should then obtain 
those records.  If any requested records 
are not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to do 
so before arranging for him to undergo 
further examination.  

2.  After all available records are 
associated with the veteran's claims file, 
the RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
right lower extremity.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All appropriate 
tests and studies, to include X-rays and 
range of motion studies (the latter 
expressed in degrees), should be 
accomplished, and all clinical findings 
should reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
specifically identify impairment of the 
following functions: propulsion and 
plantar flexion of the foot, stabilization 
of the arch, flexion of the toes, flexion 
of the toes.  Finally, the examiner should 
provide an assessment  as to whether the 
veteran's overall disability is best 
characterized as slight, moderate, 
moderately severe, or severe (based upon 
the factors noted above as well as the 
extent to which the disability interferes 
with the veteran's employability).  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report. 

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  If the appellant fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, the RO must consider, in 
evaluating the disability, all 
potentially applicable diagnostic codes, 
the extent of functional loss due to pain 
and other factors (to include with 
repeated use and/or during flare-ups), 
and whether the criteria for referral for 
assignment of a higher evaluation on an 
extra-schedular basis are met.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.  

7.  If the benefits sought on appeal 
continue to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



